UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7246



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL NELSON ARMSTRONG,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (2:93-cr-00017-H; 2:05-cv-00024-H)


Submitted:   October 23, 2006             Decided:   November 3, 2006


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Nelson Armstrong, Appellant Pro Se.     Steve R. Matheny,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Nelson Armstrong seeks to appeal the district

court’s orders dismissing as untimely his 28 U.S.C. § 2255 (2000)

motion   and     denying    his   application       for    a     certificate      of

appealability.     The order dismissing Armstrong’s § 2255 motion is

not   appealable    unless    a   circuit    justice      or    judge   issues     a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies         this   standard    by

demonstrating      that    reasonable     jurists    would       find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Armstrong has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        DISMISSED


                                    - 2 -